Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Peter J. Meier, CFO Phone: (610) 359-6903 Fax: (610) 359-6908 ALLIANCE BANCORP, INC. OF PENNSYLVANIA REPORTS FIRST QUARTER RESULTS AND REGULAR QUARTERLY CASH DIVIDEND Broomall, Pennsylvania.April 24, 2013 – Alliance Bancorp, Inc. of Pennsylvania (the “Company”) (NASDAQ Global Market:ALLB) announced today its results for the quarter ended March 31, 2013.The Company also announced that its Board of Directors declared a regular quarterly cash dividend on the common stock of the Company of $.05 per share, payable on May 24, 2013 to shareholders of record at the close of business on May 10, 2013. The Company reported net income of $422,000 or $.08 per share for the quarter ended March 31, 2013 as compared to net income of $505,000 or $.09 per share for the quarter ended March 31, 2012.Net interest income decreased $122,000 or 3.4% to $3.5 million and other income decreased $16,000 or 8.3% to $177,000 for the quarter ended March 31, 2013 as compared to the same period in 2012.Other expenses increased $56,000 or 1.9% to $3.0 million and the provision for loan losses decreased $75,000 to $150,000 for the quarter ended March 31, 2013 as compared to the same period in 2012.Income tax expense amounted to $77,000 for the quarter ended March 31, 2013 as compared to $113,000 for the same period in 2012. The decrease in net interest income was due to a $331,000 or 7.4% decrease in interest incomewhich was partially offset by a decrease of $209,000 or 23.9% in interest expense, substantially all of which was due to a decrease in interest expense on customer deposits. The decrease in other income was primarily due to a lower amount of other fee income.The increase in other expenses primarily resulted from write-downs on certain real estate owned properties along with increases in advertising and marketing costs and professional fees.These increases were partially offset by a decrease in loan and real estate owned expense and a lower amount of FDIC deposit insurance premiums.The decrease in income tax expense was due to a lower level of taxable income. The Company’s total assets decreased $3.5 million or 0.8% to $457.4 million at March 31, 2013 as compared to $460.9 million at December 31, 2012.Cash and cash equivalents decreased $2.8 million or 2.5% to $109.5 million and net loans receivable decreased $2.0 million or 0.7% to $276.9 million.Investment and mortgage-backed securities increased $1.4 million or 3.4% to $43.3 million at March 31, 2013.Customer deposits decreased $2.5 million or 0.7% to $368.6 million and borrowings decreased $378,000 or 11.6% to $2.9 million at March 31, 2013.Total stockholders’ equity amounted to $79.7 million or 17.4% of total assets as of March 31, 2013 compared to $80.0 million or 17.4% of total assets at December 31, 2012. Nonperforming assets decreased $186,000 to $7.5 million or 1.64% of total assets at March 31, 2013 as compared to $7.7 million or 1.67% of total assets at December 31, 2012.The nonperforming assets at March 31, 2013 included $5.5 million in nonperforming loans and $2.0 million in real estate owned.The decrease in nonperforming assets was primarily due to a $93,000 decrease in nonperforming loans and a $94,000 decrease in real estate owned as of March 31, 2013.Overall, nonperforming loans included $2.2 million in single-family residential real estate loans, $3.1 million in commercial real estate loans and $195,000 in student loans, which are fully guaranteed by the U.S. Government. Alliance Bancorp, Inc. of Pennsylvania is the holding company for Alliance Bank, a Pennsylvania chartered, FDIC-insured savings bank headquartered in Broomall, Pennsylvania.Alliance Bank operates nine full-service branch offices located in Delaware and Chester Counties, Pennsylvania. This news release contains forward-looking statements.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include the words “believe,” “expect,” “anticipate,” “intend’” “plan,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Forward-looking statements, by their nature, are subject to risks and uncertainties.A number of factors – many of which are beyond the Company’s control – could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements.The Company’s reports filed from time-to-time with the Securities and Exchange Commission describe some of these factors, including general economic conditions, changes in interest rates, deposit flows, the cost of funds, changes in credit quality and interest rate risks associated with the Company’s business and operations.Forward-looking statements speak only as of the date they are made.The Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made or to reflect the occurrence of unanticipated events. # ALLIANCE BANCORP, INC. OF PENNSYLVANIA UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, Interest income $ $ Interest expense Net interest income Provision for loan losses Other income Other expenses Income before income tax Income tax expense 77 Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ UNAUDITED SELECTED CONSOLIDATED FINANCIAL DATA (In thousands, except per share data) March 31, December 31, Total assets $ $ Cash and cash equivalents Investment and mortgage-backed securities Loans receivable - net Deposits Borrowings Total stockholders' equity Number of shares outstanding Book value per share $ $
